IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00364-CV
 
In the
Estate of Christine Falsone, Deceased,
 
 

From the County Court
Falls County, Texas
Trial Court No. 7048
 

MEMORANDUM  Opinion

 
The parties have filed a “Joint Motion for
Voluntary Dismissal of Appeal,” stating that they have entered into a
settlement agreement and asking us to dismiss this appeal and to tax costs
against the party incurring the cost (in this case, the Appellant).  See Tex. R. App. P. 42.1(a)(2).  The motion
to dismiss is granted, and the appeal is dismissed.  Costs are taxed against Appellant. 
See Tex. R. App. P. 42.1(d).
 
PER CURIAM
 
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
Appeal dismissed
Opinion delivered and
filed July 23, 2008
[CV06]


tion unless, within 21 days of the date of the letter, a brief was
filed.  Tex. R. App. P. 42.3(b). 
The brief was due to be filed on July 29, 2011.  No brief has been filed.
Accordingly, the appeal is dismissed.
 
 
 
                                                                        AL
SCOGGINS
                                                                        Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed August 31, 2011
Do
not publish 
[CV06]